DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-6 are pending and under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  "the extruder screw" or "the screw of said extruder" should read "an extruder screw" or “a screw of said extruder”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  "the feed control device" should read "the feeding control device".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the claims now recite “a homogenized and inertized mixture” in addition to “a mixture” or “a polymer mixture.” 
Accordingly, the term “the mixture” within claims 1 and 5 does not have antecedent basis since now there is more than one “mixture” that has been introduced in the claims. Previously, when the mixture was only “inertized” in the claims it was clear that this was referring to the same mixture but now there are two different elements introduced in the claims and so “the mixture” is ambiguous in scope as it is unclear which “mixture” the claims are referring to as now amended. Claims 3-4 and 6 are rejected due to their dependence upon claims 1/5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kavesh et al. (US Patent No. 5,736,244), hereinafter Kavash in view of Tam et al. (US 2013/0225022), hereinafter Tam.
Regarding claim 1, Kavesh discloses a system for ‘dosing’ a polymer mixture (11) and first solvent (12) in an extruder (18) comprising an “inertization device” (mixing device) (10) to feed a mixture into an extruder (18) [Fig. 1 –via line (14) and preheater (15)]; where the mixture is first fed into a “feeding control device” [(‘preheater’ 15)] (9:24-9:52; 9:65-10:10; Fig. 1) adapted to control the mixture above the level of the screw/barrel of the extruder while keeping the mixture at the appropriate temperature (9:65-10:10) while operating the screw of the extruder. The preheater (15) also reads on the (b) dosing device “designed to accumulate part of the mixture from at least one inertization device before feeding the extruder” as this element is in the same location and also serves these functions, inherently under the disclosed conditions, and would accumulate part of the mixture from the inertization device.  
Kavesh discloses a single “inertization device” (10) instead of “at least two” as in the claim, and also does not explicitly recite a “means for introducing an inertization gas flow” into the mixing device (10) as is required in claim 1.
However, Tam discloses a similar process for producing similar types of UMHWPE fibers (Tam, abstract) as Kavesh above. Tam further discloses (par. 0095) that the slurry tank (‘inertization device 10’) has a tube feeding nitrogen into the tank as to avoid degradation of the polymer due to oxygen exposure (par. 0095). Because Tam and Kavesh are producing the same types of UMHWPE fibers, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Tam into the process of Kavesh above. Therefore, in order to prevent degradation of the slurry mixture from Kavesh above, in accordance with Tam, par. 0095, it would have been obvious to one of ordinary skill in the art to have supplied the mixing device (10) above with a tube of nitrogen in the mixing vessel above as to reduce exposure of the mixture to oxygen by exposing the mixture to a nitrogen gas. 
Additionally, with respect to the number of mixing vessels (10) (‘inertization devices’) above, it has been held that a duplication of parts without any unexpected results supports a case of prima facie obviousness. In this case, it does not appear any unexpected results would occur from adding a second mixing vessel (inertization device) for adding material because there is no requirement that both of these vessels are configured to operate at the same time which could cause simple operation issues which might require a structural modification to perform the function as described here hypothetically. Therefore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are “at least two” inertization devices, or mixing vessels with nitrogen gas flow, as modified above. 
Regarding claim 5, Kavesh discloses a method for ‘dosing’ a polymer mixture (11) and first solvent (12) in an extruder (18) comprising an “inertization device” (10) to feed a mixture into an extruder (18) [Fig. 1 –via line (14) and preheater (15)]; where the mixture is first fed into a “feeding control device” [(‘preheater’ 15)] (9:24-9:52; 9:65-10:10; Fig. 1) adapted to control the mixture above the level of the screw while keeping the mixture at the appropriate temperature (9:65-10:10) and operating the screw with a motor. Kavesh does not explicitly disclose a step of inertizing the mixture with an inertization gas flow as is recited in the claim. 
However, Tam discloses a similar process for producing similar types of UMHWPE fibers (Tam, abstract) as Kavesh above. Tam further discloses (par. 0095) that the slurry tank (‘inertization device 10’) has a tube feeding nitrogen into the tank as to avoid degradation of the polymer due to oxygen exposure (par. 0095). Because Tam and Kavesh are producing the same types of UMHWPE fibers, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Tam into the process of Kavesh above. Therefore, in order to prevent degradation of the slurry mixture from Kavesh above, in accordance with Tam, par. 0095, it would have been obvious to one of ordinary skill in the art to have supplied the mixing device (10) above with a tube of nitrogen in the mixing vessel above as to reduce exposure of the mixture to oxygen by exposing the mixture to a nitrogen gas. 
Kavesh/Tam further discloses accumulating part of the mixture from at least one inertization device in a dosing device [corresponding with preheater (15)] prior to feeding the extruder (18) (Kavesh, Fig. 1). 
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kavesh (US Patent No. 5,736,244) in view of Tam (US 2013/0225022) as applied to claims 1 and 5 above, and further in view of Anders (US Patent No. 4,214,859).
Regarding claims 3-4, Kavesh/Tam discloses the subject matter of claim 1, and further discloses both a mechanical stirrer (13) (Kavesh, Fig. 1), a line (14) for “entering the mixture” into the preheater (15) (Fig. 1) which reads on this element, but does not explicitly disclose that the “feed control device is a dosing valve” as is recited in claim 3.
However, Anders discloses a system and method of controlling an extruder with what is interpreted as an equivalent of a “valve” (Anders, abstract). Anders discloses a “flow restrictor” (5) which is controlled by a series of “pins” (6) as to push/retract the flow restrictor (Anders, 3:37-3:65) operable to a signal as to the filling level of the cylinder (4:1-4:15) and control the flow into the extruder. Anders also is working with polyethylene materials (3:28) which is similar to the polyethylene materials above. As such, one of ordinary skill in the art would have found Anders instructive regarding the treatment of polyethylene materials in an extruder. 
Anders explains that “the quantity of material flowing through the restrictor also depends upon the viscosity” (3:17-3:22) and that there are typically fluctuations in the output of viscous materials (1:54-2:3). As such, Anders teaches that the viscosity of the material is a result-effective variable upon how well the system operates to perform its desired extrusion function, especially when the machine has to start up and increase pressure (2:2-2:17) as to overcome the viscosity. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the extruder is supplied with a material of a lower viscosity by adding additional solvent (as to reduce a mass concentration) as in Kavesh above at times when the extruder is at maximum operating pressure as to reduce stress on the system.   
Regarding claim 6, Kavesh/Tam discloses the subject matter of claim 5, but does not explicitly disclose feeding the extruder with a more diluted polymer upon start-up and shut-down of the extruder (“start and stop steps”) than is fed during typical operation. 
However, Anders discloses a system and method adaptable for use in the process of Kavesh/Tam above as to produce an appropriate flow of mixed material through the barrel of an extruder (Anders, 3:13-3:17). Anders discloses a “flow restrictor” (5) which is controlled by a series of “pins” (6) as to push/retract the flow restrictor (Anders, 3:37-3:65) operable to a signal as to the filling level of the cylinder (4:1-4:15) and control the flow into the extruder. Anders also is working with polyethylene materials (3:28) which is similar to the polyethylene materials above. As such, one of ordinary skill in the art would have found Anders instructive regarding the treatment of polyethylene materials in an extruder. 
Anders explains that “the quantity of material flowing through the restrictor also depends upon the viscosity” (3:17-3:22) and that there are typically fluctuations in the output of viscous materials (1:54-2:3). As such, Anders teaches that the viscosity of the material is a result-effective variable upon how well the system operates to perform its desired extrusion function. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the extruder is supplied with a material of a lower viscosity by adding additional solvent (as to reduce a mass concentration) as in Kavesh above at times when the extruder is at maximum operating pressure as to reduce stress on the system.   
Response to Arguments/Declaration
The Declaration under 37 CFR 1.132 filed 4/29/2022 is insufficient to overcome the rejection of claims 1 and 3-6 based upon Kavesh/Tam/Anders as set forth in the last Office action because: It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. 
The term “dosing device, designed to accumulate part of the mixture from at least one inertization device before feeding the extruder” does not limit the claim as discussed in paragraphs 3 and 4 in the Declaration since these elements are not recited in the claims and limitations from the specification are not read into the claims.  
Paragraphs 5-10 also do not appear to present any arguments commensurate in scope with the claimed invention. With respect to Anders and the combination (as in paragraph 11), it is applied only to add the flow restrictor/valve between the preheater and the extruder as to allow flow from one to the other as is shown in the existing Kavesh/Tam system. Anders broadly relates to “plastics melt” and “polyethylene” and so one of ordinary skill in the art would have found it analogous/within the same field of endeavor as Kavesh and Tam who also use an extruder and plastic melt with polyethylene material and extrude the material at a stage of production, and thus, Anders would also be directed at the same problem as Kavesh/Tam with respect to feeding an extruder with material. It is further noted that the claims only require a “mixture” or a “polymer mixture” and so there is no requirement here to use polyethylene or UHMWPE in the prior art and so for any suitable mixture within the prior art, it would seem to be analogous with the claimed invention. 
In response to paragraphs 12-14, in response to applicant's argument that the start and stop vessels are for emergency purposes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. The arguments mostly refer to the Declaration which has been partially addressed above but will be further addressed below. 
With respect to the arguments presented to claims 1 and 5, the “homogenized” nature comes from the mixing prior to the pre-heater. Simply because some of the mixture may react within the preheater does not mean that the mixture was not once “homogenized and inertized” as is required in the claims. As explained in 9:36-9:39, sometimes only about 5% would react which would still be relatively “homogeneous” even if this limitation is viewed as further limiting as drafted but it does not appear to be since the material would have been mixed (see par. 0069 of published specification). The instant specification refers to “homogenized” twice and does not require any particular level or standard for this term, and so it is given its broadest reasonable interpretation under its plain and ordinary meaning. 
Furthermore, dependent claims 4 and 6 require specifically a different mass concentration/more diluted polymer mixture and so there can be no requirement implied within claims 1 and 5 that the mass concentration of the mixture remain constant/homogenous throughout the process in claim 5, under the broadest reasonable interpretation since then claims 4 and 6 would contradict claims 1 and 5. Since “homogenized” can refer to the mixed material that has been inertized (see par. 0069 of instant specification as published).   
With respect to the arguments presented to claims 3-4 and 6, the differences needed to account for the higher molecular weight are accounted for in Kavesh and Tam; Anders is related only to the extruder aspect of the claims – and this aspect is also present in Kavesh and Tam. The claims do not recite any required molecular weight, or any specific polymer and so any suitable polymer mixture would be applicable to the claims as drafted. As such, the arguments are not found persuasive and the rejections are maintained/updated as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742